DETAILED ACTION
The Office acknowledges receipt of the Applicant’s argument and amendments filed 7 February 2022.  An action on the merits follows.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 24, 29-32 and 34-35 is/are rejected under pre-AIA  35 U.S.C. 102b as anticipated by Mooradian et al. (US Patent 7,776,060 B2) hereinafter referred to as Mooradian or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mooradian (US Patent 7,776,060 B2) in further view of Bettuchi (PG Pub 2007/0203509 A1).
Regarding claim 21, Mooradian discloses a surgical stapling device (figs. 7-11) comprising: 
a staple cartridge assembly (12) containing a plurality of surgical staples (38) in an annular array (fig. 10), the staple cartridge assembly defining a tissue contacting surface (outer surface with slots for staples 38 seen in figs. 10-11) on a distal end thereof; 
a central shaft (see fig. 11 below) extending through the staple cartridge assembly, the central shaft and the staple cartridge assembly defining an annular space (see fig. 11 below) therebetween; 
a first support member (50 including members 114, 116, 118; alternatively just 116, 118) affixed to the central shaft (via 114; see fig. 11 below) and disposed within the annular space, the first support member having a distal end (portion with 116, 118) extending along the same radial plane as the tissue contacting surface of the staple cartridge assembly in radially spaced relation relative to the central shaft and the staple assembly (116 and 118 extend along the same radial plane as the tissue contacting surface and spaced from the central shaft and staple assembly as seen in figs. 9 and 11); and 
a buttress material (48; col. 6 lines 64-65; col. 7 lines 61-64) supported on the tissue contacting surface (see fig. 11) of the staple cartridge assembly and attached to the distal end of the first support member (figs. 8, 9 and 11; col. 7 lines 12-30).

    PNG
    media_image1.png
    371
    534
    media_image1.png
    Greyscale

Wherein the Applicant may argue that Mooradian does not specifically disclose that the support member is affixed to the central shaft, the Office alternatively points to Bettuchi.
Bettuchi teaches a similar surgical stapling device wherein the support member (100) is affixed (via 104; fig. 5; paragraphs 36, 38, 57) to the central shaft (28, 40).
Given the teachings of Bettuchi, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection of the support member of Mooradian to be affixed to the central shaft as taught by Bettuchi.  

Regarding claim 24, Mooradian discloses wherein the first support member is one of a plurality of first support members (114, 116, and 118) disposed radially around the central shaft in spaced relation relative to each other (figs. 8 and 11).

Regarding claim 29, Mooradian discloses wherein the central shaft (see fig. 11) includes a distal end disposed along the same radial plane (as seen in figs. 10-11, the central shaft can move longitudinally from outside the cartridge to inside the cartridge and as such can achieve the position as claimed at some point during the clamping motion) as the distal end of the first support member (50 including members 114, 116, 118) and the tissue contacting surface (outer surface with slots for staples 38 seen in figs. 10-11) of the staple cartridge assembly.

Regarding claim 30, Mooradian discloses wherein the buttress material (48) includes an annular body (figs. 7, 10) having an inner edge defining an aperture (106) therethrough and an attachment member (fins in between notches 108) extending from the inner edge of the annular body into the aperture, the attachment member attached to the distal end of the support member (fig. 8).

Regarding claim 31, Mooradian discloses wherein the annular body of the buttress material is equivalent in width to that of the tissue contacting surface (see fig. 11).  Wherein the Applicant may argue that the size is not equivalent, the Office alternatively previously took official notice in paragraph 8 of the Office Action of 8 November 2021 that it would have been obvious to one of ordinary skill in the art at the time of the invention to have the buttress sized to be equivalent to that of the tissue contacting surface so as not to have excess material wasted during stapling as it was common practice to have a buttress sized to match the tissue contacting surface.  The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice (MPEP 2144.03 C).

Regarding claim 32, Mooradian discloses wherein the support member is one of a plurality of first support members (#114, 116 and/or 118) and the attachment members are one of a plurality of attachment members (fins in between notches 108), the plurality of attachment members in registration with and attached to the plurality of support members (fig. 8; col. 7 lines 12-26).

Regarding claim 34, Mooradian discloses wherein the distal end (portion with 116, 118) of the first support member (50 including members 114, 116, 118) is a distalmost end of the first support member.

Regarding claim 35, Mooradian discloses wherein each of the plurality of first support members (various 114, 116) is discrete from each other and independently affixed (via various 114) to the central shaft.

Claim(s) 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Mooradian (US Patent 7,776,060 B2) alternatively in further view of Bettuchi (PG Pub 2007/0203509 A1).
Regarding claim 27, Mooradian (figs. 7-11) does not specifically disclose a knife, however, Mooradian (figs. 1-4) teaches a knife (40) disposed within the annular space between the central shaft (44) and the staple cartridge assembly (12), and the support member (50) is positioned between the central shaft and the knife (see cutting action of figs. 4a-4d; col. 6 lines 38-45).
Given the teachings of Mooradian, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the knife of Mooradian (figs. 1-4) with the embodiment of figs. 7-11.  Doing so would permit the user to cut the unneeded tissue after stapling was completed as was commonly done in the art.

Claim(s) 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Mooradian (US Patent 7,776,060 B2) alternatively in further view of Hessler (PG Pub 2010/0127039 A1).
Regarding claim 33, Mooradian fails to disclose wherein the first support member is monolithic with the central shaft.
figs. 5 and 6 – ledge along 28 that supports buttresses 302, 304) is monolithic with the central shaft.  
Given the teachings of Hessler, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mooradian to have a first support member that is monolithic with the central shaft.  Doing so would reduce the number of moving parts making the device easier to clean and assemble.

Allowable Subject Matter
Claims 26 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed toward newly amended limitations regarding the first supporting member “extending along the same radial plane as the tissue contacting surface” and being “radially spaced” relative to the central shaft and staple cartridge assembly.  As noted in the rejection above, at least elements 116 and 118 of Mooradian are deemed to read on those limitations as written.  116 and 118 are deemed to be in the same plane as the tissue contacting surface as seen in fig. 11.  Also, they are spaced from both the central shaft and the cartridge assembly as seen in fig. 11.  Bettuchi is not relied upon the teach the new features claimed and is merely provided as part of an alternative rejection to note that it would be obvious to have the support members be affixed to the central shaft should the Applicant argue that the support members of Mooradian are not (which the Office does not conceed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731